EXHIBIT 10.74

 

EMPLOYMENT CONTRACT

 

THE STATE OF TEXAS

)(

 

 

)(

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF MIDLAND

)(

 

 

This Employment Contract (“Agreement”) is made and entered into on this 20th day
of September, 2001, and the initial term of this Agreement and all other terms
and provisions herein, except for the amount of salary, are effective beginning
as of June 11, 2001 when CAP ROCK ENERGY CORPORATION and CELIA ZINN entered into
an Employment Contract. This Agreement modifies, amends and supercedes the
Agreement previously executed as of June 11, 2001 by and between the Parties to
this Agreement.

 

By this Agreement, Cap Rock Energy Corporation, referred to in this Agreement as
“Company”, acting by and through its President and Chief Executive Officer,
David W. Pruitt, or his successor, hereinafter referred to as “Pruitt” employs
Celia Zinn, referred to in this Agreement as “Zinn”, and whose principal place
of employment is Midland, Midland County, Texas, who accepts employment on the
following terms and conditions:

 

ARTICLE 1

 


TERMS OF EMPLOYMENT

 

By this Agreement, the Company, acting by and through and under the direction of
Pruitt or her immediate supervisor (normally the Company’s Chief Financial
Officer “CFO”), employee Zinn accepts employment with the Company for an initial
term of one (1) year.  Unless a written notice to terminate this Agreement is
executed and properly delivered by either party at least ninety days prior to an
anniversary date of the execution of this Agreement, this Agreement shall
annually and automatically be renewed for an additional term of one (1) year. 
This Agreement may, however, be terminated earlier, as provided in Article 4,
below.

 

ARTICLE 2

 


EMPLOYMENT COMPENSATION & BENEFITS

 

2.01        As compensation for all services rendered under this Agreement, Zinn
shall be paid by Company a salary of $100,000.00 per year, or any greater amount
of compensation including bonuses and deferred compensation authorized by the
wage and salary plan or board policies authorized by the Company, together with
an annual salary adjustment in an amount at least equal to any approved across
the board salary adjustments for all employees.

 

2.02        Zinn shall receive fifteen (15) days of vacation (annual leave),
available immediately upon her employment pursuant to this Agreement, and the
same sick leave and all other benefits as are accorded regular full-time
employees of the Company including provisions governing accrual and

 

1

--------------------------------------------------------------------------------


 

payment thereof on early retirement or other methods of employment as set forth
in the Company’s employee policies.

 

2.03        Subject to the above paragraph 2.02, all provisions of the Company’s
rules and regulations relating to annual leave (vacation), sick leave, early
retirement, insurance, savings, deferred compensation, bonuses, pension program
contributions, holiday, stock options as available and appropriate for her
responsibility and experience and other fringe benefits and working conditions
as they now exist or hereafter may be amended, shall apply to Zinn as they would
to other employees of the Company.

 

2.04        Because Zinn’s duties will from time to time require her to work
outside of, and in addition to, the Company’s established normal workweek, work
days and work hours, Zinn shall be allowed to take compensatory time off.

 

2.05                        Company will reimburse Zinn for professional dues
and continuing education requirements.

 

ARTICLE 3

 


COVENANT TO PERFORM

 

3.01        Zinn agrees and covenants to perform her work and services
diligently and use her best efforts to faithfully comply with all of the
assignments duly made to her on behalf of the Company by Pruitt or her immediate
supervisor, normally the Company’s CFO.

 

3.02        Zinn agrees to execute and honor and abide by the Company’s
“Employee Pledge and Proprietary Rights and Information Agreement” which all
other employees of the Company have executed and agreed to, a copy of which is
attached hereto as Exhibit “A”.

 

ARTICLE 4

 


TERM AND TERMINATION

 

4.01        The Company shall employ Zinn pursuant to this Agreement for the one
(1) year term beginning with the effective date of her employment hereunder,
yearly renewable subject to and following a satisfactory evaluation employee
appraisal report on Zinn by Pruitt or her immediate supervisor, normally the
Company’s CFO, for successive one year terms.  However, if during such
employment, Zinn fails or refuses to perform the work and services assigned to
her on behalf of the Company by Pruitt or her immediate supervisor, normally the
Company’s CFO, or should she become derelict in so performing, or become unable
to perform, or otherwise become in substantial breach of this Agreement all as
may be determined by Pruitt in his sole discretion or otherwise so act as to
give the Company cause, this Agreement shall, at Pruitt’s sole option, cease and
terminate and any of

 

2

--------------------------------------------------------------------------------


 

Zinn’s rights hereunder not already finally vested shall cease on or at such
time as Pruitt shall notify Zinn in writing.  The term “cause” shall include the
following:

 

1.                                       Knowingly, willfully and substantially,
during the term of this Agreement, neglects the duties that Zinn is required to
perform under the terms of this Agreement.

 

2.                                       Knowingly, willfully and substantially,
during the term of this Agreement, commits clearly dishonest acts toward the
Company with the intent to injure or damage the Company.

 

3.                                       Insubordination or failing to follow
the directives of the President/CEO in connection normal assigned job related
duties.

 

4.                                       An unsatisfactory evaluation by Pruitt
(or Zinn’s immediate supervisor) of Zinn on the annual employee appraisal,

 

4.02        If Zinn’s employment terminates for any reason other than as
provided for in paragraph 4.01, 4.03, 4.04, 4.05 or 4.06, the Company shall pay
Zinn a lump sum cash settlement equal to the total salary then in effect for one
(1) year, plus such amounts, if any, are at the time of her termination of
employment, payable for accrued but untaken vacation and sick leave,
compensatory time, bonuses and other compensation authorized by the Board of
Directors or Pruitt.

 

4.03        Notwithstanding paragraphs 4.01 and 4.02, this Agreement and Zinn’s
employment hereunder may be terminated at such time and upon such terms and
conditions as the parties may mutually agree.

 

4.04        Notwithstanding the provisions of paragraphs 4.01, 4.02, and 4.03
above, Zinn’s employment hereunder shall terminate under any of the following
conditions:

 

a.                                       Death.    Zinn’s employment under this
Agreement shall terminate automatically upon her death.  In such event, Zinn’s
Base Salary shall continue to be paid to her designated beneficiary for the
remaining term of this Agreement.

 

b.                                      Total Disability.    The Company shall
have the right to terminate this Agreement if Zinn becomes Totally Disabled. 
For purposes of this Agreement, “Totally Disabled” means that Zinn is not
working and is currently unable to perform the substantial and material duties
of her position hereunder as a result of sickness, accident or bodily injury for
a period of three months.  Prior to a determination that Zinn is Totally
Disabled, but after Zinn has exhausted all sick leave and vacation benefits
provided by the Company, Zinn shall continue to receive her Base Salary, offset
by any disability benefits she may be eligible to receive, for the remaining
term of this Agreement.

 

3

--------------------------------------------------------------------------------


 

4.05        Notwithstanding any other provisions in this Agreement, if (i) Zinn
remains employed until the date that is three (3) months after the date of a
Change in Control (the “Retention Date”), or (ii) Zinn’s employment is
terminated after or in anticipation of a Change in Control (or the execution of
a definitive agreement providing for actions which, if completed, would
constitute a Change in Control) and before the Retention Date (A) by the Company
without Good Cause or (B) by Zinn for Good Reason, then, in addition to any
other amounts payable pursuant to this Agreement, the Company shall pay Zinn a
lump sum cash payment within thirty (30) days of termination equal to six (6)
times the sum of Zinn’s annual Base Salary and the greater of (x) the highest
bonus awarded to Zinn in a prior year or (y) 50% of Zinn’s annual Base Salary.

 

For purposes of this Agreement “Change in Control” means: (i) a reorganization
or merger of the Company with or into any other company which will result in the
Company’s stockholders immediately prior to such transaction not holding, as a
result of such transaction, at least 50% of the voting power of the surviving or
continuing entity or the entity controlling the surviving or continuing entity;
(ii) a sale of all or substantially all of the assets of the Company to an
entity in which the Company’s stockholders immediately prior to such sale will
not hold following such sale at least 50% of the voting power of such purchasing
entity; (iii) a transaction or series of related transactions which result in
more than 50% of the voting power of the Company being “beneficially owned” by a
single “person” (quoted terms having their respective meanings under Sections
13(d) and 14(d) under the Securities Exchange Act of 1934, as amended); (iv) a
change in the majority of the Board not approved by at least two-thirds of the
Company’s directors in office prior to such change or (v) the adoption of any
plan of liquidation providing for the distribution of all or substantially all
of the Company’s assets.

 

For purposes of this Agreement, after a Change in Control, “Good Reason” shall
mean the occurrence of any one of the following circumstances without Zinn’s
consent:

 

(1)                                  a material reduction in Zinn’s salary or
benefits excluding the substitution of substantially equivalent compensation and
benefits;

 

(2)                                  a material diminution of Zinn’s duties,
authority or responsibilities as in effect immediately prior to such diminution;

 

(3)                                  the relocation of Zinn’s primary work
location to a location more than 50 miles from Zinn’s primary work location as
of the date of this Agreement; or

 

(4)                                  the failure of a successor to assume and
perform under this Agreement

 

4.06        Zinn’s place of employment pursuant to this Agreement shall be at
the corporate offices in Midland, Texas, unless Pruitt shall direct otherwise. 
In that event, at Zinn’s option, she may refuse to move, terminate this
Agreement and receive payment for the remainder of her contract term as set
forth in paragraph 4.02 above.

 

4.07        In the event Zinn is eligible to receive a lump sum payment pursuant
to this Agreement and such lump sum payment would cause Zinn to be subject to an
excise tax in excess of normal income taxes on such lump sum, then and in that
event, the lump sum payment shall be increased (grossed up)

 

4

--------------------------------------------------------------------------------


 

in an amount sufficient to pay such excise tax.

 

ARTICLE 5

 

TRADE SECRETS AND CONFIDENTIAL INFORMATION

 

5.01        During the term of Zinn’s employment, the Company will provide Zinn
access to, so she may become familiar with, various trade secrets and other
confidential or proprietary information of the Company, train her in the use of
same, and provide associates a working environment in which she can contribute
toward enhancing same and upgrading her general knowledge.  Trade secrets,
proprietary information and confidential information encompass, without
limitation, anything which is owned by the Company and is regularly used in the
operation of the business of the Company to obtain a competitive advantage over
the Company’s competitors who do not know, have access to, or utilize such
information or trade secrets.  Proprietary information further includes, but is
not limited to, records, files, documents, bulletins, publications, manuals,
financial data and information concerning and the identity of customers,
prospects and suppliers.  Trade secrets further include, but are not limited to,
specifications, software programs, both the source code and the object code,
documentation, flow charts, diagrams, schematics, data, data bases, and business
and production methods and techniques.

 

5.02        Zinn acknowledges that such training and the use of the trade
secrets and confidential or proprietary information will enable her to perform
her job and enhance her compensation.  Zinn recognizes and acknowledges that the
trade secrets and other confidential or proprietary information of the Company
are valuable, special and unique and that the protection thereof is of critical
importance to the Company in maintaining its competitive position.  Zinn,
therefore, covenants and agrees that, except as required by her employment
hereunder or with the express prior written consent of the Company, she shall
not, during the term of her employment by the Company or at anytime thereafter,
either directly or indirectly, make independent use of, publish or otherwise
disclose any of the aforesaid trade secrets or other confidential or proprietary
information of the Company (whether acquired, learned, obtained or developed by
her alone or in conjunction with others) to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever or allow any
other person , firm, corporation, association or other entity to make use of,
publish or disclose any of the aforesaid trade secrets or other confidential or
proprietary information.  Zinn agrees not to use, steal, or appropriate such
items or versions thereof, whether copies or reconstructed from memory or
otherwise, in any manner.  Zinn further recognizes and acknowledges that in
order to enable Company to perform services for its customers and engage in
Company’s business, information may be furnished to the Company confidential
information and that the goodwill afforded to Company depends upon, among other
things, Company and its employees keeping such services and information
confidential.  Zinn therefore agrees that she shall keep all such information of
the Company and any of its affiliates and subsidiaries completely and absolutely
confidential.  This agreement not to disclose confidential information shall
survive after the term of Zinn’s employment pursuant to this Agreement. 
Therefore, Zinn shall be bound by her agreement herein not to disclose
confidential information of the Company and its affiliates or subsidiaries both
during her employment with the Company and after her employment with the Company
is terminated.  A violation by Zinn of this Article shall be a material
violation of this Agreement and will justify legal and/or equitable relief. 

 

5

--------------------------------------------------------------------------------


 

Zinn recognizes that if she breaches this agreement and discloses confidential
information or trade secrets of the Company or any of its affiliates or
subsidiaries, the Company will suffer substantial, irreparable and continuing
injuries, damages and costs attendant thereto.  Further, recognizing that money
damages may not provide adequate relief, Zinn agrees that, in the event that she
breaches or threatens to breach this Agreement, the Company shall be entitled to
a preliminary or permanent injunction in order to prevent the continuation of
such harm and, as liquidated damages, Zinn shall forfeit all payments made
pursuant to this Agreement from the date the Agreement was breached and any
payments that are or may be due pursuant to this Agreement, as well as any
rights or benefits, including health insurance benefits.

 

5.03        Zinn and the Company acknowledge and agree that the fact that the
Parties have entered into this Agreement and the terms of this Agreement are
confidential.  Neither of the Parties may therefore disclose the terms of this
Agreement to others, except as necessary with regard to the filing of income
taxes and other necessary documents or as required by law, or pursuant to a
subpoena or court order, unless such disclosure has been approved by the other
Party’s written permission.

 

ARTICLE 6

 

NON-COMPETITION AGREEMENT

 

Zinn agrees that upon her termination of employment from the Company, for a
period of two (2) years, she will not engage or participate, directly or
indirectly, in competition with the Company or any of its affiliates or
subsidiaries without the prior written consent of the Company which consent
shall not be unreasonably withheld.  This Agreement shall prohibit Zinn from,
among other things, attempts to serve or assist others in serving the Company’s
present or potential customers.  Zinn further agrees that she will never at any
time after executing this Agreement, assist any person or entity in buying,
merging with or acquiring the Company unless the Company consents in writing.

 

ARTICLE 7

 

PROHIBITIONS

 

7.01        Zinn shall not, at any time during or after the term of this
Agreement, make derogatory, false, or misleading oral or written comments to any
person or entity regarding the Company, its management, officers, directors,
employees or agents.  Zinn agrees generally to speak favorably of the Company
and her employment with the Company.

 

7.02        Zinn agrees that neither she, nor any member of her immediate
family, shall run for or serve as a Director of the Company for a period of five
(5) years after Zinn’s employment with the Company is terminated.

 

7.03        The Company and Zinn recognize and agree that the damages to the
Company for violation of Articles 5,6 and 7 may be difficult, if not impossible
to ascertain, and therefore the Parties hereby agree that in the event Zinn
breaches these Articles 5, 6, and 7, the Company shall be entitled to liquidated
damages for such breach which shall be forfeiture and reimbursement by Zinn of
all amounts paid to Zinn from the time of the breach, received by Zinn from
Company pursuant to this

 

6

--------------------------------------------------------------------------------


 

Agreement from the time of the breach, or any amounts which Zinn is entitled to
receive pursuant to this Agreement, and all rights and benefits, including
health insurance benefits and stock which Zinn may be entitled to receive
pursuant to this Agreement.

 

ARTICLE 8

 


SUPERSESSION AND EFFECTIVENESS

 

8.01        This Agreement supersedes any other agreement or understanding,
written or oral, between the parties with respect to the matters covered
hereunder, and it contains the entire understanding of the parties and all of
the covenants and agreements between them with respect to Zinn’s employment.

 

8.02        This Agreement shall bind and be for the benefit of the parties to
the agreement, as well as their respective successors, heirs and assigns, it
being understood, however that this Agreement may be assigned only with the
written consent of both parties.

 

8.03        The existence and effectiveness of this Agreement between the
parties hereto does not preclude or otherwise interfere with employment of Zinn
by subsidiary corporations of Cap Rock Energy Corporation, or by any corporation
organized by the Company’s Board of Directors for the benefit of the Company, or
the receipt of compensation by Zinn from any such corporations.

 

8.04        This Agreement shall become binding upon the parties from and as of
the date of the execution.

 

ARTICLE 9

 

GOVERNING LAW

 

This Agreement has been executed in the State of Texas and shall be governed by
and construed in all respects in accordance with the laws of the State of Texas.

 

ARTICLE 10

 

ARBITRATION

 

 All disputes, claims and matters in question arising under, with respect to or
out of this Agreement or the relationship between the parties created by this
agreement, whether sounding in contract, tort or otherwise, which cannot be
resolved between the Parties, shall be resolved by binding arbitration pursuant
to the Federal Arbitration Act.  The arbitration shall be administered by the
American Arbitration Association (“AAA”) in Dallas, Texas in accordance with the
Commercial Arbitration Rules of the AAA.  There shall be three arbitrators. 
Each party shall designate an arbitrator, who need not be neutral, within 30
days of receiving notification of the filing with the AAA of a demand for
arbitration.  The two arbitrators so designated shall elect a third arbitrator. 
If either party fails to designate an arbitrator within the time specified or
the two parties’ arbitrators fail to designate a third arbitrator within 30 days
of their appointments, the third arbitrator shall be appointed by the AAA.  The
decision or award of a majority of the arbitrators shall be final and

 

7

--------------------------------------------------------------------------------


 

binding upon the parties.  Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction.  It is expressly agreed that the
arbitrators shall have no authority to award punitive or exemplary damages, the
parties hereby waiving their right, if any, to recover punitive or exemplary
damages, either in arbitration or in litigation.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals, one being retained by each, on or as of the 20th day of September,
2001.

 

 

CAP ROCK ENERGY CORPORATION

 

 

By:  /s/  Celia Zinn

 

By:  /s/ David W. Pruitt

 

Celia Zinn

David W. Pruitt, President/CEO

 

8

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

) (

 

) (

COUNTY OF MIDLAND

) (

 

This instrument was acknowledged before me on this the 20th day of September,
2001, by DAVID W. PRUITT, President/Chief Executive Officer of Cap Rock Energy
Corporation, a Texas corporation, on behalf of said corporation.

 

 

By:  /s/ Ronald W. Lyon

 

Notary Public, State of Texas

 

Printed Name of Notary:

 

Ronald W. Lyon

 

My Commission Expires:

March 29, 2005

 

 

 

 

(SEAL)

 

 

 

 

THE STATE OF TEXAS

) (

 

) (

COUNTY OF MIDLAND

) (

 

This instrument was acknowledged before me on this the 20th day of September
2001, by CELIA ZINN.

 

 

By:  /s/ Ronald W. Lyon

 

Notary Public, State of Texas

 

Printed Name of Notary:

 

Ronald W. Lyon

 

My Commission Expires:

March 29, 2005

(SEAL)

 

 

9

--------------------------------------------------------------------------------